Title: To Thomas Jefferson from Charles Burrall, 19 August 1808
From: Burrall, Charles
To: Jefferson, Thomas


                  
                     Sir,
                     Baltimore August 19, 1808
                  
                  I have thought it my duty to acquaint you with an unpleasant circumstance that appeared at my office on Monday last. By the Southern Mail of that day I received a packet addressed “Baltimore Md” which contained an open letter from you to the Secretary of the Navy and a packet for the Secretary of the Treasury.—It occurred to me that there had been a omission in the address, or that they had been stripped of the original cover, and unfortunately before the defect was noticed the wrapper had been dropped on the floor with many others that had been previously stripped from the Mails, which prevented me from identifying the cover—I however found none 
                     among them with any other address than Baltimore Md, and none in your hand writing. With this information you Sir, will be enabled to form a more correct opinion of the cause of the exposed situation in which I found your correspondence than myself—Your letter to the Secretary of the Navy was not read at my office, and I acquainted him with the circumstances under which I received it—
                  you will doubtless hear of the detection of the robber of the Mails at Petersburg before this reaches you—I have had strong suspicions of that office for more than two years past. We have still another villain in the Dept. that intercepts the correspondence from your part of the country, and I have thought it proper to apprize you of it. Sometime since I suggested to Mr Granger that the robberies were not all committed by the same person, and I have this day received such information as confirms the correctness of my opinion—More than 1000 Dollars in bank notes that were contained in three letters addressed to different people in this City and deposited at the Post Office at Woodville Va. on the 17 Ulto have been stolen, and also two letters that were deposited at Madison ch Va. have been robbed of a part of their contents. the correspondence from these offices you will observe fall into the Main-line at Fredericksburg Va of course the Robber at Petersburg could have had nothing to do with them—I shall acquaint Mr Granger with all the circumstances within my knowledge respecting these depredations & doubt not but he will take immediate measures for the detection of the villain.
                  I am Sir, with great respect your humble Servant
                  
                     Chas. Burrall
                     
                  
               